                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

    ILIR KAMBO,
          Plaintiff,

           v.
                                                                     No. 3:17-cv-992 (VAB)
    NANCY A. BERRYHILL,
    Acting Commissioner, Social Security
    Administration,
           Defendant.

                               ORDER TO AMEND CASE CAPTION

          Sworn in on June 17, 2019, Andrew M. Saul is now the Commissioner of the Social

Security Administration.1

          Under Rule 25(d) of the Federal Rules of Civil Procedure, when a party in an official

capacity resigns or otherwise ceases to hold office while the action is pending, the officer’s

successor is automatically substituted as a party, regardless of the party’s failure to so move or to

amend the case caption. FED. R. CIV. P. 25(d). The Court also may also order the substitution of a

party at any time. See Williams v. Annucci, 895 F.3d 180, 187 (2d Cir. 2018); Tanvir v. Tanzin,

894 F.3d 449, 459 n.7 (2d Cir. 2018).

          Accordingly, the Clerk of the Court is respectfully directed to amend the docket and case

caption to reflect that Andrew M. Saul, Commissioner of the Social Security Administration, is

now the named Defendant in this action.

          SO ORDERED at Bridgeport, Connecticut, this 9th day of July, 2019.

                                                             /s/ Victor A. Bolden
                                                           VICTOR A. BOLDEN
                                                           UNITED STATES DISTRICT JUDGE


1
 See Commissioner Bio, accessed Jul. 9, 2019, https://www.ssa.gov/agency/commissioner.html; Press Release,
Social Security Administration, Social Security Welcomes its New Commissioner (Jun. 17, 2019),
https://blog.ssa.gov/social-security-welcomes-its-new-commissioner/.
